NUMBER
13-10-00464-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

 

 
HIGHWAY TECHNOLOGIES,
INC. AND 
ISAIAS GUTIERREZ
RAMIREZ,                                                Appellants,
 
                                                             v.
 
ROSE BARNETT AND
JERRY BARNETT,                               Appellees.
 

 
                     On
appeal from the County Court at Law No. 4
                                       of
Nueces County, Texas.
 

 
                               MEMORANDUM
OPINION
 
                      Before Justices
Garza, Benavides, and Vela
Memorandum Opinion
Per Curiam
 




On
September 23, 2010, this appeal was abated to allow the parties the opportunity
to finalize settlement.  This case is before the Court on an agreed motion to
lift abatement and vacate the trial court’s judgment in accordance with the
parties’ settlement agreement.  The parties have reached an agreement with
regard to the disposition of the matters currently on appeal.  Pursuant to the agreement,
the parties request this Court to vacate the trial court=s judgment and remand this case to the trial court with
instructions to dismiss the case with prejudice in accordance with the parties’
settlement agreement. 
The
agreed motion to lift abatement and vacate the trial court’s judgment in
accordance with the parties’ settlement agreement is GRANTED.  The appeal is
hereby REINSTATED.  Accordingly, we vacate the trial court=s judgment without regard to the merits, and REMAND this
case to the trial court with instructions to dismiss the case with prejudice in
accordance with the parties’ settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  
Costs
will be taxed against appellants. See Tex.
R. App. P. 42.1(d) ("Absent agreement of the parties, the court
will tax costs against the appellant.").  
 
PER
CURIAM
Delivered and filed the 
13th day of January, 2011.